In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-2828
RAUL PLAZA-RAMIREZ,
                                                         Petitioner,
                                v.

JEFFERSON B. SESSIONS III,
Attorney General of the United States,
                                                        Respondent.
                    ____________________

               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A087-947-839.
                    ____________________

   ARGUED OCTOBER 3, 2018 — DECIDED NOVEMBER 7, 2018
                ____________________

   Before MANION, HAMILTON, and BRENNAN, Circuit Judges.
    HAMILTON, Circuit Judge. Raul Plaza-Ramirez is a citizen of
Mexico. He petitions for judicial review of a Board of Immi-
gration Appeals order denying his application for withhold-
ing of removal based on a threat of persecution if he were to
return to Mexico. The immigration judge denied relief, find-
ing no nexus between Plaza-Ramirez’s membership in a “par-
ticular social group” and the persecution he described. The
2                                                 No. 14-2828

Board aﬃrmed. We deny the petition because substantial ev-
idence supports the judge’s and the Board’s decisions.
I. Factual and Procedural Background
   In the summer of 2001, Raul Plaza-Ramirez entered the
United States from Mexico without inspection or admission.
He lived and worked in Naperville, Illinois for nearly a dec-
ade. In 2010, he was traveling in upstate New York and was
apprehended by Border Patrol agents. The government began
the process of removing him from the United States. He con-
ceded removability but applied for asylum, withholding of re-
moval, and protection under the Convention Against Torture.
    Plaza-Ramirez based his persecution claim on an attack he
suﬀered in 1999. He was at a dance club in his home town in
central Mexico when he was followed into the restroom by
members of a gang called Los Negros. Mistakenly thinking he
was aﬃliated with his cousin’s rival gang, they viciously beat
him with a metal pipe. Afterwards, they threatened him sev-
eral times, but they did not physically attack him again. He
fled the country nine months later. Afraid of retaliation, he
never filed any police reports.
    To support his claim for withholding of removal, Plaza-
Ramirez argued that he was targeted because he is a member
of a particular social group: his own family. Essentially, he
contends Los Negros attacked him solely because he is kin to
his gang-aﬃliated cousin. In general, to qualify as a refugee
under United States law, a person must be unable or unwill-
ing to return to his own country “because of persecution or a
well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or polit-
ical opinion.” 8 U.S.C. § 1101(a)(42)(A).
No. 14-2828                                                                    3

    Plaza-Ramirez argued that returning to Mexico continued
to be dangerous for him. He asserted that his girlfriend’s sis-
ter was kidnapped for ransom in his home town in 2010 by a
member of Los Negros. (Police rescued her before she was
physically injured.)
    The immigration judge denied relief. The asylum claim
was untimely because Plaza-Ramirez did not apply until over
a decade after his first year of entry. See 8 U.S.C.
§ 1158(a)(2)(B). The judge rejected the withholding claim as
well, ruling that Plaza-Ramirez had failed to show that the
1999 attack occurred because of his family membership, and
that regardless, the attack did not rise to the level of persecu-
tion. The judge also denied protection under the Convention
Against Torture without additional discussion.
    Plaza-Ramirez appealed to the Board of Immigration Ap-
peals on the sole basis of withholding; he conceded that his
asylum claim was time-barred, and he made no argument
supporting his Convention Against Torture claim. The Board
upheld the judge’s ruling, finding that Plaza-Ramirez had
failed to show suﬃcient persecution and failed to show any
nexus between the 1999 attack and his membership in a par-
ticular social group. 1


    1  In explaining its finding that the gang’s attack on Plaza-Ramirez
with a metal pipe and later threats did not amount to “persecution” under
immigration law, the Board has again conflated its standard of review
with ours. Drawing the line for persecution is difficult, requiring the
Board and courts to distinguish “between the nasty and the barbaric,” as
we put it in Stanojkova v. Holder, 645 F.3d 943, 948 (7th Cir. 2011) (criticizing
Board for having abandoned to courts the responsibility for drawing the
line). We appreciate the Board’s focus on applicable circuit law, but when
deciding in the first instance whether persecution has occurred, the Board
4                                                                No. 14-2828

II. Discussion
    Where the Board aﬃrms the immigration judge’s decision,
adopts its reasoning, and supplements with its own, we re-
view both decisions. Halim v. Holder, 755 F.3d 506, 511
(7th Cir. 2014). We review legal determinations de novo and
findings of fact for substantial evidence. Orellana-Arias v. Ses-
sions, 865 F.3d 476, 484 (7th Cir. 2017).
    Plaza-Ramirez seeks review of the Board’s rejection of his
claim for withholding of removal. To be eligible for withhold-
ing of removal, he needed to show (1) membership in a par-
ticular social group and (2) a connection between that group
and the persecution alleged. 8 C.F.R. § 1208.16; Tsegmed v. Ses-
sions, 859 F.3d 480, 484 (7th Cir. 2017). A person’s family can
qualify as a “particular social group” for purposes of asylum
and withholding of removal. W.G.A. v. Sessions, 900 F.3d 957,
965 (7th Cir. 2018) (remanding denial of asylum for persecu-
tion on account of family membership). Both the immigration


must exercise its own independent judgment. We explained the problem
in Sirbu v. Holder, 718 F.3d 655, 658 (7th Cir. 2013), and in Sobaleva v. Holder,
760 F.3d 592, 596–97 (7th Cir. 2014), as well as in Stanojkova. Court of Ap-
peals decisions affirming the Board’s findings of no persecution are not
necessarily reliable or even sufficient guides for the Board’s exercise of its
own expertise. When we review a finding of no persecution, our standard
of review is highly deferential. We may reverse such a finding only when
the record compels a finding of persecution. Sirbu, 718 F.3d at 659. If the
Board treats our deferential review of its decisions as setting the substan-
tive standard, its logic becomes circular and tends to work as a one-way
upward ratchet for the standard. We are supposed to defer to the Board
because the Board is supposed to use its expertise. If the Board instead
defers to our deferential precedents, that expertise is lost, and remand may
be needed under the logic of Sirbu and Sobaleva. In this case, however, we
must affirm the Board’s denial of relief on other grounds.
No. 14-2828                                                    5

judge and the Board denied relief on the second requirement,
however. Plaza-Ramirez did not convince them that the gang
attacked him in 1999 because of his membership in any partic-
ular social group.
    Substantial evidence supports the immigration judge’s
conclusion that no nexus existed between the attack and
Plaza-Ramirez’s family membership. Plaza-Ramirez admitted
that there were no threats against any of his other family
members. He also admitted he was attacked because he was
mistakenly associated with a rival gang. The absence of evi-
dence of threats to or attacks on other family members distin-
guishes this case from cases like W.G.A., where the petitioner
oﬀered extensive evidence of the gang’s threats to other fam-
ily members and otherwise linked the gang’s persecution to
his family. 900 F.3d at 966. In this case, the immigration judge
also found that the 2010 kidnapping of Plaza-Ramirez’s girl-
friend’s sister related only to the general violence in Mexico.
Under United States statutes for asylum and withholding of
removal, generalized violence simply does not justify relief.
See Lozano–Zuniga v. Lynch, 832 F.3d 822, 828 (7th Cir. 2016).
    Plaza-Ramirez also appeals his asylum and Convention
Against Torture claims, but he waived these arguments by
failing to raise them before the Board. Ghani v. Holder, 557 F.3d
836, 839 (7th Cir. 2009). He explicitly conceded to the Board
that his asylum claim was time-barred and that he was not
asserting any statutory exceptions. He made no argument to
the Board supporting his CAT claim.
   Before this court, Plaza-Ramirez also raises for the first
time a due process claim. He argues that the immigration
judge showed bias by asking most of the questions at the hear-
ing and by “saying he was going to treat the case as a
6                                                   No. 14-2828

withholding of removal only case.” Plaza-Ramirez waived
this claim, as well, by not raising it first before the Board. In
any event, it has no merit. The record makes clear that the
judge considered Plaza-Ramirez’s other arguments. The fact
that a busy and experienced judge asked questions to focus
the hearing on the issues he thought were most critical does
not show bias.
    Finally, Plaza-Ramirez moves for remand to the Board be-
cause he believes the Supreme Court’s recent decision in Pe-
reira v. Sessions, 138 S. Ct. 2105 (2018), made him eligible for
cancellation of removal. Remand on that basis is neither ap-
propriate nor necessary here. Cancellation is a new claim not
before this court on this record. The proper first step would
be to seek administrative relief by moving to reopen proceed-
ings with the Board. See 8 U.S.C. § 1229a(c)(7). Plaza-Ramirez
has already done so. He must await the Board’s decision.
    The petition for review is DENIED. The motion to remand
is also DENIED.